 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL J. MANTER,                               No. 1:19-cv-01070-DAD-EPG
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DISMISSING WITH
14   FRESNO POLICE DEPARTMENT, et al.,                PREJUDICE FOR FAILURE TO STATE A
                                                      CLAIM
15                      Defendants.
                                                      (Doc. No. 7)
16

17

18          Plaintiff Michael J. Manter is proceeding pro se and in forma pauperis in this civil rights

19   action filed under to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 21, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action be dismissed with prejudice for failure to state a

23   claim. (Doc. No. 7.) The findings and recommendations were served on plaintiff and contained

24   notice that any objections thereto must be filed within twenty-one (21) days after service of the

25   order. (Id. at 5.) No objections have been filed and the time in which to do so has now passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.
                                                      1
 1        Accordingly:

 2        1.    The findings and recommendations issued on November 21, 2019 (Doc. No. 7) are

 3              adopted in full;

 4        2.    This case is dismissed with prejudice for failure to state a claim; and

 5        3.    The Clerk of the Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
       Dated:   February 5, 2020
 8                                                    UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
